

	

		III

		109th CONGRESS

		2d Session

		S. RES. 435

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2006

			Ms. Snowe (for herself,

			 Mr. Kerry, Mr.

			 Allen, Mr. Thune,

			 Mr. Burns, Mr.

			 Isakson, Mr. Bayh,

			 Mr. Frist, Mr.

			 Coleman, and Mr. Lieberman)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Honoring the entrepreneurial spirit of

		  America's small businesses during National Small Business Week, beginning April

		  9, 2006.

	

	

		Whereas America's 25,000,000 small businesses have been

			 the driving force behind the Nation's economy, creating more than 75 percent of

			 all new jobs and generating more than 50 percent of the Nation's gross domestic

			 product;

		Whereas small businesses are the Nation's innovators,

			 advancing technology and productivity;

		Whereas the Small Business Administration has been a

			 critical partner in the success of the Nation's small businesses and in the

			 growth of the Nation's economy;

		Whereas the programs and services of the Small Business

			 Administration have time and again proven their value, having helped to create

			 or retain over 5,300,000 jobs in the United States since 1999;

		Whereas the mission of the Small Business Administration

			 is to maintain and strengthen the Nation's economy by aiding, counseling,

			 assisting, and protecting the interests of small businesses and by helping

			 families and businesses recover from natural disasters;

		Whereas the Small Business Administration has helped small

			 businesses access critical lending opportunities, protected small businesses

			 from excessive Federal regulatory enforcement, played a key role in ensuring

			 full and open competition for Government contracts, and improved the economic

			 environment in which small businesses compete;

		Whereas, for more than 50 years, the Small Business

			 Administration has helped more than 23,000,000 Americans start, grow, and

			 expand their businesses and has placed almost $280,000,000,000 in loans and

			 venture capital financing in the hands of entrepreneurs;

		Whereas the Small Business Administration, established in

			 1953, has provided valuable service to small businesses through financial

			 assistance, procurement assistance, business development, small business

			 advocacy, and disaster recovery assistance;

		Whereas the Small Business Administration has helped

			 millions of entrepreneurs achieve the American dream of owning a small

			 business, and has played a key role in fostering economic growth in underserved

			 communities; and

		Whereas the Small Business Administration will mark

			 National Small Business Week, beginning April 9, 2006: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)honors the

			 entrepreneurial spirit of America's small businesses during the Small Business

			 Administration's National Small Business Week, beginning April 9, 2006;

			(2)supports the

			 purpose and goals of National Small Business Week, and the ceremonies and

			 events to be featured during the week;

			(3)commends the

			 Small Business Administration and the resource partners of the Small Business

			 Administration for their work, which has been critical in helping the Nation's

			 small businesses grow and develop; and

			(4)applauds the

			 achievements of small business owners and their employees, whose

			 entrepreneurial spirit and commitment to excellence has been a key player in

			 the Nation's economic vitality.

			

